Order filed December 2, 2015.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00341-CR
                               ____________

                     JEREMY HERNANDEZ, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 180th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1389372


                                   ORDER

      Appellant is represented by appointed counsel, Tonya Rolland McLaughlin.
Appellant’s brief was originally due August 21, 2015. We have granted a total of
90 days to file appellant’s brief until November 23, 2015. When we granted the
last extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On November 23, 2015, counsel
filed a further request for extension of time to file appellant’s brief. Counsel did
not allege any exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      We order Tonya Rolland McLaughlin to file a brief with the clerk of this
court on or before December 16, 2015. If counsel does not timely file appellant’s
brief as ordered, this court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Busby.




                                         2